DETAILED ACTION
This is in response to amendment filed on January 6, 2022. Claims 1-18 have been canceled. Claims 19-35 are pending.
Information Disclosure Statement
The references listed in the IDS filed on January 6, 2022 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Allowable Subject Matter
Claims 19-35 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on January 6, 2022.
	Regarding independent claims 19 similar claims 28, and claim 35, the closest art, Swami (US 20150154503) discloses receiving a query that includes visual data from a client device (¶[0017], [ 0080], [0088], [0102] and [0127], Swami, i.e., visual search query); analyzing a visual aspect indicated in the visual data (¶[0033], [0080], [0084], [0088], Swami, i.e., analyzing query-image text), receiving a query that includes visual data from a client device ([0017], [0080], [0088], [0102] and [0127], Swami, i.e., visual search query); analyzing a visual aspect indicated in the visual data ([0033], [0080], [0084], [0088], Swami, i.e., analyzing query-image text relationships and scores); generating one or more symbols that correspond to the analyzed visual aspect ([0082], [0099], [0123], [0124], [0151 1) and determining visual aspects by sharing common characteristics (¶ [0997], i.e., sharing same or similar pictures characteristic) and generating a tag that indicates the common characteristics (¶[0055]-[57] and [997]), generating a mapping based on data that indicates a pyre-determined relationship between symbols and visual aspects (¶[127], Swami). Kim (US 20140201219) discloses a group of projections that are within a 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Made of Record
Caid et al. (US 7251637 B1) disclose context vector generation and retrieval.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.


Points of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH B THAI/ Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
January 15, 2022